Title: To George Washington from “Scipio,” 20 November 1795
From: “Scipio”
To: Washington, George


          20 Nov. 1795. Claims “It would give me great pleasure, could I, in conscience, vindicate your character, against the numerous charges of maladministration, as our chief magistrate,” but instead he must “lament the hour in which you resolved to leave the dignity of your retirement.” If GW could “for a short time … condescend to that state of humility, in which you might hear the real sentiments of your fellow citizens,” he might “save the wreck of character now crumbling to pieces under the tempest of an universal irritation.”
          While GW continues “shut up among your dependants, and shut out of the rest of the world,” he “may dream a little longer that the storms of opposition and feelings of resentment” about “the fatal treaty you have made with Great Britain” are “partial, insignificant, temporary, and appeasable.” However, he “will find … in the course of the next session of Congress, that. … Every step you take to carry the ruinous instrument into final ratification will multiply your difficulties—you cannot, even now, retreat without disgrace, or proceed without perdition.
          “An immediate resignation might, however, save your country. The heavy charges of vanity, ambition, and intrigue, might then lose some proportion of their force,” and “The serious question, as to the powers of Congress to regulate our Commerce—the very foundation of their existence, and which, if agitated, must consume you, will then be buried on Mount Vernon.”
          GW “will never carry this instrument into effect, unless you call on Great Britain to aid you against the nation.” While Scipio does not believe GW “weak enough or base enough to do it,” his “administration has excited my fear and apprehensions, that your wishes lead to monarchical government. I trust, however, those wishes do not extend to the ruin of your country.” GW alone is “the father and patron of this ruinous measure, for you did not even consult the Senate. Knowing that your secret designs must have become public, had you done so; and knowing it was directly opposing the will of the nation.” Some “declare it a violation of the constitution,” but Scipio “will forgive your past sins, if you stop here.”
          GW now stands “on the banks of the Rubicon.” He should “Retire immediately; let no flatterer persuade you to rest one hour

longer at the helm of state. You are utterly incapable to steer the political ship into the harbour of safety.” He should not “flatter” himself that he knows the people’s “interests better than other men; there are thousands amongst them who equal you in capacity, and who excel you in knowledge. If the treaty you have made is consistent with our honor and interests, it will be carried into effect, without your aid. If it is ruinous and degrading, neither you nor all the sycophants who attend your levies, nor all the force of your British allies, can rivet its fetters on our necks.”
        